MEMORANDUM**
Ediberto Avila appeals the district court’s refusal to grant him a downward departure when imposing a 77-month sentence arising from his guilty-plea conviction for illegal reentry of a removed alien under 8 U.S.C. § 1326(a). We dismiss for lack of jurisdiction because contrary to Avila’s contention, the district court acknowledged its discretion to depart downward in sentencing him for illegal reentry, and exercised its discretion in refusing to do so. See United States v. Garcia-Garcia, 927 F.2d 489, 490-91 (9th Cir.1991) (per curiam). In addition, the district court considered Avila’s request for a downward departure in ordering that his 18-month sentence for violating supervised release run concurrently with his 77-month sentence.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.